BROOM, Justice,
specially concurring:
I concur with the opinion as written by Justice Hawkins for the Court, but would go further and overrule certain language of some prior decisions cited by appellant: Case v. Stolpe, 300 So.2d 802 (Miss.1974); Brocato v. Walker, 220 So.2d 340 (Miss.1969); Cassell v. Cassell, 211 Miss. 841, 52 So.2d 918 (1951); and Eggleston v. Landrum, 210 Miss. 645, 50 So.2d 364 (1951). Set forth in the cited cases is a ruling to the effect that in child custody cases appealed here, we sit as chancellors and are not bound by the rule which requires affirmance of the trial court's decree entered upon conflicting evidence or where such decree is supported by substantial evidence. My thinking is that we should overrule these cases to the extent that they or any other case holds that we sit as chancellors in child custody litigation. As to the evidence upon which chancellors make fact findings and rulings in child custody cases, I think the same rules should apply in child custody cases as in other cases. No longer should we apply any different rules in this regard as to child custody cases. In all other respects, I accept the opinion as written for the majority.